DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 7/13/2022 for application 17406652.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Sequin on 7/29/2022.
The application has been amended as follows: 
IN THE CLAIMS:

1.	 A method for starting a gas turbine engine comprising:
communicating fluid from a fluid source to a fluid-actuated starter, the fluid-actuated starter coupled to a gas turbine engine component, and the fluid-actuated starter being moveable to define a first torque output and a second torque output greater than the first torque output;
rotating the gas turbine engine component to achieve a rotational speed;
determining that the rotational speed of the gas turbine engine component meets a first threshold;
causing a flow rate of the fluid between the fluid source and the fluid-actuated starter to be reduced in response to determining that the rotational speed of the gas turbine engine component meets the first threshold, wherein the reduction in flow rate causes a reduction in torque output of the fluid-actuated starter;
determining that the rotational speed of the gas turbine engine component meets a second threshold subsequent to the first threshold being met, wherein the second threshold is greater than the first threshold;
causing the flow rate of the fluid to increase in response to  determining that the rotational speed of the gas turbine engine component meets the second threshold subsequent to the first threshold being met, wherein the increase in flow rate causes an increase in torque output of the fluid-actuated starter, [[and]] the increase in torque output being one of (1) a step-wise increase in torque output until the torque output approaches the second torque output, the step-wise increase comprising a plurality of step increases in torque output or (2) a continuous increase in torque output until the torque output approaches the second torque output, the second torque output being a maximum torque output; and
wherein the first threshold and the second threshold define a light-off speed range.

3.	 The method as recited in claim 2, further comprising:
causing the flow rate of the fluid between the fluid source and the fluid-actuated starter to be reduced subsequent to the step of causing the flow rate of the fluid to increase such that the fluid-actuated starter operates at a zero torque output to cease to provide power to the gas turbine engine.
7.	 The method as recited in claim 1, wherein the step of communicating the fluid from the fluid source to the fluid-actuated starter includes causing the fluid-actuated starter to operate at the second torque output to overcome an inertia of the gas turbine engine at rest prior to the first threshold being met.
15.	 The method as recited in claim 1, wherein a valve assembly is coupled to the fluid-actuated starter, and further comprising:
moving the valve assembly to cause the flow rate of the fluid between the fluid source and the fluid-actuated starter to change in response to the first threshold being met.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach, in combination with the other limitations of the claim, the step-wise increase comprising a plurality of step increases in torque output or (2) a continuous increase in torque output until the torque output approaches the second torque output, the second torque output being a maximum torque output.
The closest prior art is cited in the non-final rejection mailed 6/9/2022 and fails to teach either the plurality of steps in a step-increased torque output after the second speed threshold has been met or the continuous increase in torque output until the torque output approaches a maximum torque output of the fluid-actuated starter.  Additionally, Winston 20110259016 teaches decreasing torque from a starter (step 114) in response to a first threshold being reached and increasing torque from the starter (118 and 120).  Winston’s increase at step 118 is not in response to a speed threshold being reached but by an EGT threshold being reached.  Winston’s increase at step 120 causes maximum starter torque to be applied, but Winston fails to teach multiple stepped increases subsequent to a second speed threshold being met and Winston fails to teach a continuous increase approaching the maximum torque.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741